Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action in response to the amendment filed on January 14, 2021. Claims 1, 11 and 14 are independent claims and amended claims. 
Response to Arguments
Applicant's amendments and arguments, filed 01/14/2021, with respect to the rejection(s) of claims 1, 3, 4, 6-11 and 14 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the given 35 U.S.C. 112(b) rejection has been withdrawn.
REASONS FOR ALLOWANCE
Applicants’ Amendment and Arguments filed on January 14, 2021 have been fully considered and have been deemed to place the application in condition for allowance.
Independent claims 1, 11 and 14 are allowed. Claims 3, 4 and 6-10 are allowed as being dependent on the independent claims.
The Examiner has carefully examined independent claims 1, 11 and 14. The closest prior art references of record are Jiang; Hongming (US 20110071818 A1) and CHOI; Hyong Uk (US 20100088641 A1).
Jiang; Hongming (US 20110071818 A1), generally teaches to different pose of two fingers gesture such as two fingers inwards from the circumference and extension of two fingers outwards from the circumference for indicating input of a combination of the morphemes in the two angular cells at the two starting points, see into   FIG. 15-11 illustrates retraction of two fingers inwards from the circumference, indicating input of a combination of the morphemes in the two angular cells at the two starting points. FIG. 15-12 illustrates extension of two fingers outwards from the circumference, indicating input of a combination of the morphemes in the two angular cells in the direction of the two extension lines. FIG. 25-8 shows an embodiment of English input of FIG. 15-11, which indicates inputting word “it”; FIG. 25-9 shows an embodiment 
CHOI; Hyong Uk (US 20100088641 A1), generally teaches to zoom in and zoom out gesture using multiple fingers such that a distance between the initially multi-touched two points is increased by a drag signal, it ascertains that the gesture is designed to expand a structure of the particular portion of list. For example, as shown in FIG. 5A and a distance between the initially multi-touched two points is decreased by a drag signal, it ascertains that the gesture is designed to contract a structure of the particular portion of list. For example, as shown in FIG. 5B. 
The art of the record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations to claims 11 and 14:
“a touch screen configured to provide a user with a visual display and recognize pan and/or zoom gestures made by the user; and a controller configured to: a) depict an initial region on the touch screen comprising symbols corresponding to possible symbol strings; b) receive from the touch screen indications of pan and/or zoom gestures made by the user; c) responsive to an indication of a pan gesture display on the touch screen a sub-region of the initial region comprising a selection of symbols corresponding to symbol strings sharing a common prefix; d) responsive to a zoom in gesture, to append at least one symbol of the displayed sub- region to said common prefix; e) responsive to a zoom out gesture, to delete at least one symbol of the displayed sub- region from said common prefix; f) recursively repeat a) - e) until a last symbol of the symbol string of arbitrary length and content is appended; and g) output the symbol string comprising said common prefix.”.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defined the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145